DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control logic” and “write inhibit logic” in claims 1-3, 5, 6, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1, as amended, recites “a write instruction directed to the control register and received by the computing register via the data bus”.  Examiner is unable to find support for this limitation. The specification at various locations, for example par. 0032, recites ” As described above, in various embodiments LFSR computation register 221 may be triggered to perform an update computation in various manners, such as: by reading the LFSR computation register using normal CPU read operation; by performing a write cycle to a control register; by accessing the computation register by dedicated functional logic, by an external trigger, etc., for example.” (emphasis added).  The specification appears to support a write to a control register, not a write directed to a control register and received by a computing register.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engels et al. (Pub. No. US 2011/0066853) in view of Osugi et al. (Pub. No. US 2012/0311348).

Claim 1:
Engels et al. disclose a circuit comprising: 
a computing register configured to couple to a data bus [figs. 1, 3; pars. 0028, 0035, 0048 – Linear feedback shift register makes up initialization logic and is coupled to the processing logic. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)];
a non-volatile storage array coupled to the computing register [figs. 1, 3; pars. 0028, 0035, 0048 – The LFSR is coupled to non-volatile memory (EEPROM). (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)];  and 
control logic coupled to the computing register and the non-volatile storage array, and configured to [fig. 1; par. 0029 – Processing logic 118. (“The first device 110 may also contain processing logic 118 that is used to control the operation of the device. This may include controlling the initialization logic, controlling the encryption logic, controlling the communications and other functions for implementing the authentication system that will be described later with respect to the method.”)], in response to an instruction received by the computing register via the data bus: 
store a first value in the computing register and the non-volatile storage array [figs. 1, 3; pars. 0028-0029, 0035, 0048 – A value is stored in non-volatile memory and subsequently read into initialization logic and clocked. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)];  
cause the computing register to perform a computation on the first value to produce a second value [figs. 1, 3; pars. 0028-0029, 0035, 0048 – Linear feedback shift register is clocked when the tag is powered up. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]; and 
store the second value in the non-volatile storage array [figs. 1, 3; pars. 0028-0029, 0035, 0048 – The clocked value is stored in non-volatile memory. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]. 
However, Engels et al. do not specifically disclose:
a control register; and
the control logic being responsive to a write instruction directed to the control register.
In the same field of endeavor, Osugi et al. disclose:
a control register [par. 0029 – Control register (“In some implementations, a control register exists for each LFSR and causes the LFSR to sequence to the next state by a single write by Processor 104, or by a Custom Instruction 108.”)]; and
the control logic being responsive to a write instruction directed to the control register [par. 0029 – The LFSR is instructed to sequence to the next state via a write to the control register. (“In some implementations, a control register exists for each LFSR and causes the LFSR to sequence to the next state by a single write by Processor 104, or by a Custom Instruction 108.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Engels et al. to include a control register, as taught by Osugi et al., in order to provide more control over when a LFSR clocks to the next state.

Claim 21 (as applied to claim 1 above):
Engels et al. disclose:
wherein the computing register includes at least one of: a counter or a linear feedback shift register [figs. 1, 3; pars. 0028, 0035, 0048 – Linear feedback shift register makes up initialization logic and is coupled to the processing logic. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)].

Claim 22 (as applied to claim 1 above):Engels et al. disclose:
wherein the control logic is configured to restore a third value from the non-volatile storage array to the computing register [figs. 1, 3; pars. 0028-0029, 0035, 0048 – The prior clocked LFSR state is loaded into the LFSR when the tag is powered up. (“In an RFID tag embodiment, the initialization logic may be implemented as an LFSR that is clocked when the tag is powered up to respond to a command from a reader or under normal tag operating procedures. With passive RFID tags, the clocked LFSR state may then be stored in non-volatile memory on the RFID tag and reloaded into the LFSR upon receipt of another query.”)]. 
 
Allowable Subject Matter
Claims 2, 3, 5-11, and 13-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



7 May 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139